SUPPLEMENT DATED SEPTEMBER 21, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 (as supplemented on March 20, 2009, May 4, 2009, June 19, 2009, August 10, 2009, and August 25, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors On or about October 1, 2009, ClearBridge Advisors, LLC will begin serving as an additional sub-advisor to the LargeCap Blend Fund II. At that time, add the following to the Statement of Additional Information: Sub-Advisor: ClearBridge Advisors, LLC, 620 8th Avenue, New York, NY 10018 is registered as an investment adviser under the Advisers Act. ClearBridge Advisors, LLC is a wholly-owned subsidiary of Legg Mason, Inc. Fund(s): a portion of the assets of LargeCap Blend II On September 16, 2009, Guggenheim Investment Management, LLC began serving as an additional sub-advisor to the Global Diversified Income Fund. Add the following to the Statement of Additional Information: Sub-Advisor: Guggenheim Investment Management, LLC (Guggenheim) was founded in 2001. Its main office is located at 135 East 57th Street, 6th Floor, New York, New York 10022. Guggenheim is controlled by Guggenheim Capital, LLC. Fund(s): a portion of the assets of Global Diversified Income On or about October 1, 2009, Thompson, Siegel & Walmsley LLC (TS&W) will begin serving as an additional sub-advisor to the LargeCap Value Fund I. At that time, add the following to the Statement of Additional Information: Sub-Advisor: Thompson, Siegel & Walmsley LLC (TS&W). TS&W is located at 6806 Paragon Place, Suite 300, Richmond, VA 23230. TS&W is a limited liability company and a SEC registered investment advisor founded in 1969. TS&W offers investment advisory services to governmental, institutional, corporate and individual clients. TS&W is a majority owned subsidiary of Old Mutual (US) Holdings Inc., a subsidiary of Old Mutual plc. Fund(s): a portion of the assets of LargeCap Value I 1 On or about September 23, 2009, Tortoise Capital Advisors, L.L.C. will begin serving as an additional sub-advisor to the Global Diversified Income Fund. At that time, add the following to the Statement of Additional Information: Sub-Advisor: Tortoise Capital Advisors, L.L.C. (Tortoise) is located at 11550 Ash Street, Suite 300, Leawood, Kansas 66211. Tortoise specializes in managing portfolios of investments in MLPs and other energy companies. Tortoise was formed in October 2002 to provide portfolio management services to institutional and high-net worth investors seeking professional management of their MLP investments. Tortoise is managed by its five managing directors and is wholly-owned by Tortoise Holdings, LLC. Mariner Holdings, LLC owns a majority interest in Tortoise Holdings, LLC with the remaining interests held by Tortoise's five managing directors and certain other senior Tortoise employees. Fund(s): a portion of the assets of Global Diversified Income Sub-Advisory Agreements for the Funds Funds for which Principal Global Investors, LLC (PGI) serves as Sub-Advisor Table D On September 15, 2009, remove the High Yield line item. All other Funds On or about October 1, 2009, add the following fee schedule: ClearBridge Advisors, LLC for the LargeCap Blend Fund II: Assets First Next Over $250 million $250 million $500 million 0.25% 0.20% 0.15% On September 16, 2009, add the following fee schedule: Guggenheim Investment Management, LLC for the Global Diversified Income Fund (high yield portion): All Assets 0.30% On or about October 1, 2009, add the following fee schedule: Thompson, Siegel & Walmsley LLC (TS&W) for LargeCap Value Fund I: First Over $500 million $500 million 0.20% 0.15% On or about September 23, 2009, add the following fee schedule: Tortoise Capital Advisors, L.L.C. for the Global Diversified Income Fund (MLP portion): Assets First Next Over $25 million $25 million $50 million 1.00% 0.85% 0.75% However, so long as the Funds assets under management by Tortoise equal or exceed $75 million, the fee shall be 0.75% on all assets. 2 MULTIPLE CLASS STRUCTURE Add the following to the bottom of page 97: The Distributor has contractually agreed to limit its Distribution and/or Service Fees (12b-1 fees) to the extent necessary to limit the total 12b-1 fees (expressed as a percent of average net assets on an annualized basis) to the following level for the following Funds ending on the disclosed date: Fund Class 12b-1 Fees Date Mortgage Securities Fund* A 0.15% April 30, 2010 * On or about September 30, 2009, the Mortgage Securities Fund will change its name to the Government & High Quality Bond Fund. DISCLOSURE REGARDING PORTFOLIO MANAGERS On or about October 1, 2009, add the following: Sub-Advisor: ClearBridge Advisors, LLC This information is as of June 30, 2009 . Other Accounts Managed Number of Total Assets of the Total Assets Accounts that Accounts that base Total in the base the the Advisory Fee on Number of Accounts (in Advisory Fee on Performance Accounts $ millions) Performance (in $ millions) Michael Kagan LargeCap Blend Fund II Registered investment companies 2 $473 1 $451 Other pooled investment vehicles 2 $17 0 N/A Other accounts 17 $3 0 N/A Scott Glasser LargeCap Blend Fund II Registered investment companies 4 $5,249 0 N/A Other pooled investment vehicles 1 $54 0 N/A Other accounts 13,132 $2,021 0 N/A Conflicts of Interest A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Potential Conflicts of Interest Potential conflicts of interest may arise when the funds portfolio managers also have day-to-day management responsibilities with respect to one or more other funds or other accounts, as is the case for the funds sub-advised by ClearBridge. ClearBridge has adopted compliance policies and procedures that are designed to address various conflicts of interest that may arise for the firm and the individuals that it employs. For example, ClearBridge seeks to minimize the effects of competing interests for the time and attention of portfolio managers by assigning portfolio managers to manage funds and accounts that share a similar investment style. ClearBridge has also adopted trade allocation procedures and procedures relating to side by side 3 management of accounts with differing strategies that are designed to facilitate the fair allocation of investment opportunities among multiple funds and accounts. There is no guarantee, however, that the policies and procedures adopted by ClearBridge will be able to detect and/or prevent every situation in which an actual or potential conflict may appear. These potential conflicts include: Allocation of Limited Time and Attention . A portfolio manager who is responsible for managing multiple funds and/or accounts may devote unequal time and attention to the management of those funds and/or accounts. As a result, the portfolio manager may not be able to identify equally attractive investment opportunities for each of those accounts as might be the case if he or she were to devote substantially more attention to the management of a single fund. The effects of this potential conflict may be more pronounced where funds and/or accounts overseen by a particular portfolio manager have different investment strategies. Allocation of Limited Investment Opportunities . If a portfolio manager identifies a limited investment opportunity that may be suitable for multiple funds and/or accounts, such as an initial public offering, the opportunity may be allocated among several funds or accounts, including other accounts the sub-adviser manages, which may limit a funds ability to take full advantage of the investment opportunity. Pursuit of Differing Strategies . At times, a portfolio manager may determine that an investment opportunity may be appropriate for only some of the funds and/or accounts for which he or she exercises investment responsibility, or may decide that certain of the funds and/or accounts should take differing positions with respect to a particular security. In order to obviate the potential conflict of interest, the sub-adviser has adopted a policy prohibiting a portfolio manager from selling short a security held long in other accounts s/he manages. However, such portfolio manager may sell short a security held by other accounts managed by the sub-adviser which may affect the market price of the security or the execution of the transaction, or both, to the detriment or benefit of one or more other funds and/or accounts. Selection of Broker/Dealers . ClearBridge may execute trades with broker/dealers which provide brokerage and research services (as those terms are defined in Section 28(e) of the 1934 Act), which may result in the payment of higher brokerage fees than might have otherwise been available. These services may be more beneficial to certain funds or accounts than to others. Although the payment of brokerage commissions is subject to the requirement that ClearBridge determine in good faith that the commissions are reasonable in relation to the value of the brokerage and research services provided to the fund, a decision as to the selection of brokers and dealers could yield disproportionate costs and benefits among the funds and/or accounts managed. For this reason, ClearBridge has formed a brokerage committee that reviews, among other things, the allocation of brokerage to broker/dealers, best execution and soft dollar usage. Variation in Compensation . A conflict of interest may arise where the financial or other benefits available to the portfolio manager differ among the funds and/or accounts that he or she manages. If the structure of ClearBridges fee differs among funds and/or accounts (such as where certain funds or accounts pay higher fees or performance-based fees), the portfolio manager might be motivated to help certain funds and/or accounts over others. The portfolio manager might be motivated to favor funds and/or accounts in which he or she has an interest. Similarly, the desire to maintain assets under management or to enhance the portfolio managers performance record or to derive other rewards, financial or otherwise, could influence the portfolio manager in affording preferential treatment to those funds and/or accounts that could most significantly benefit the portfolio manager. For those reasons, ClearBridge has adopted policies and procedures reasonably designed to enable funds/accounts to share equitably in investment opportunities. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if 4 compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Compensation ClearBridge investment professionals receive base salary, other employee benefits and are eligible to receive incentive compensation. Base salary is fixed and typically determined based on market factors and the skill and experience of individual investment personnel. ClearBridge has incentive and deferred compensation plans (the Plans) for its investment professionals, including the funds portfolio manager(s) and research analysts. The Plans are designed to align the objectives of ClearBridge investment professionals with those of fund shareholders and other ClearBridge clients. Additionally, the deferred plans are designed to retain its investment professionals and reward long-term performance. Incentive Compensation Investment performance is the key component in determining the final incentive award for all of ClearBridges investment professionals. A portfolio managers initial incentive award is based on the investment professionals ongoing contribution to ClearBridges investment and business results and externally measured competitive pay practices for the portfolio managers position/experience within the firm. This award is then adjusted upward or downward based on investment performance during the most recent year over a rolling 1, 3, and 5 year time period. Product performance is ranked among a peer group of non-ClearBridge investment managers and the applicable product benchmark ( e.g., a securities index and, with respect to a fund, the benchmark set forth in the funds prospectus to which the funds average annual total returns are compared). The peer group of non-ClearBridge investment managers is defined by product style/type, vehicle type and geography and selected by independent vendors that track and provide (for a fee paid by ClearBridge) relevant peer group performance and ranking data ( e.g. , primarily Lipper or Callan). The 1, 3, and 5 year performance versus benchmark and peer group approximate effective weightings are 35% for trailing 1 year performance, 50% for trailing 3 year performance, and 15% for trailing 5 year performance. Lastly, the incentive award for an investment professional may also be adjusted by ClearBridges Chief Investment Officer and Chief Operating Officer based on other qualitative factors such as contribution to the firm and the development of investment staff. For ClearBridges centralized research professionals, there is an annual incentive compensation plan with a combined scorecard based on portfolio manager questionnaires/surveys, stock picking performance, and contribution to the firm. The analysts stock picks are tracked on a formal basis through Factset and make up a portion of the analysts overall scorecard performance. These stock picks are measured versus their respective sector indexes. 5 Deferred Award Up to 20% of an investment professionals annual incentive compensation is subject to deferral. For portfolio managers, one-quarter of this deferral is invested in their primary managed product, one-quarter in a composite portfolio of the firms new products, and one-quarter in up to 14 elected proprietary ClearBridge managed funds. Consequently, portfolio managers potentially could have 50% of their deferred award amount tracking the performance of their primary managed product. The final one-quarter of the deferral is received in the form of Legg Mason restricted stock shares. For centralized research analysts, one-half of their deferral is invested in up to 14 elected proprietary funds, while one-quarter is invested in the new product composite and the remaining one-quarter is received in the form of Legg Mason restricted stock shares. Legg Mason then makes a company investment in the proprietary ClearBridge-managed funds equal to the deferral amounts by fund. This investment is a company asset held on the Legg Mason balance sheet and paid out to the employees in shares upon vesting over a four year deferral period. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by Portfolio Manager (list each fund on its own line) the Portfolio Manager Scott Glasser Large Cap Blend Fund II None Michael Kagan Large Cap Blend Fund II None On September 16, 2009, add the following: Sub-Advisor: Guggenheim Investment Management, LLC (Guggenheim) This information is as of August 31, 2009. Other Accounts Managed Number of Total Assets of the Total Assets Accounts that Accounts that base Total in the base the the Advisory Fee on Number of Accounts (in Advisory Fee on Performance Accounts $ millions) Performance (in $ millions) Patrick Mitchell Global Diversified Income Fund 14 937.4 5 138.6 Registered investment companies 4 467.4 0 0 Other pooled investment vehicles 2 25.2 1 14.3 Other accounts 8 444.8 4 124.3 Richard Lindquist Global Diversified Income Fund 14 937.4 5 138.6 Registered investment companies 4 467.4 0 0 Other pooled investment vehicles 2 25.2 1 14.3 Other accounts 8 444.8 4 124.3 6 Conflicts of Interest 1. A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Each portfolio manager's management of other accounts may give rise to potential conflicts of interest in connection with his management of Principal Funds investments, on the one hand, and the investments of the other accounts, on the other. The other accounts might have similar investment objectives as Principal Funds portfolio or hold, purchase, or sell securities that are eligible to be held, purchased, or sold by Principal Funds portfolio. While the Portfolio Managers' management of the other accounts may give rise to the following potential conflicts of interest, Guggenheim does not believe that the conflicts, if any, are material or, to the extent any such conflicts are material, Guggenheim believes that it has designed policies and procedures that are reasonably designed to manage those conflicts in an appropriate way. Knowledge of the Timing and Size of Fund Trades. A potential conflict of interest may arise as a result of the portfolio managers' day-to-day management of Principal Funds portfolio. Because of their position with the portfolio, the Portfolio Managers know the size, timing, and possible market impact of the portfolios trades. It is theoretically possible that the Portfolio Managers could use this information to the advantage of the other accounts and to the possible detriment of Principal Funds portfolio. However, Guggenheim has adopted policies and procedures reasonably designed to allocate investment opportunities on a fair and equitable basis over time. Investment Opportunities. A potential conflict of interest may arise as a result of the Portfolio Managers' management of Principal Funds portfolio and the other accounts which, in theory, may allow them to allocate investment opportunities in a way that favors other accounts over Principal Funds portfolio. This conflict of interest may be exacerbated to the extent that Guggenheim or the Portfolio Managers receive, or expect to receive, greater compensation from their management of other accounts than the portfolio. Notwithstanding this theoretical conflict of interest, it is Guggenheim's policy to manage each account based on its investment objectives and related restrictions and, as discussed above, Guggenheim has adopted policies and procedures reasonably designed to allocate investment opportunities on a fair and equitable basis over time and in a manner consistent with each account's investment objectives and related restrictions. Brokerage. Investment decisions for a client are made in accordance with the investment objectives, guidelines, and restrictions governing specific client accounts and are independent of investment decisions made for other clients. However, because investment decisions frequently affect more than one account, it is inevitable that, at times, it will be desirable to acquire or dispose of the same security for more than one client account at the same time. In order to minimize execution costs and obtain best execution for clients, trades in the same security transacted on behalf of more than one client may be aggregated. Guggenheim shall consider numerous factors in arranging for the purchase and sale of clients portfolio securities in order to achieve best execution for its clients. When selecting a broker, Guggenheim shall consider the full range and quality of a brokers services, including execution capability, price, financial stability and reliability. Guggenheim is not obliged to merely get the lowest price or commission, rather, the transaction must represent the best qualitative execution for the account. However, Guggenheim will monitor its use of certain brokers in the event a client provides guidelines with respect to transacting only with certain brokers. The result is that best execution cannot always be measured by a comparison of quotes provided by multiple potential counterparties because in some cases there is only one, if any, counter-party which makes a market in the security in question. In such situations, the head trader will use best effort to obtain the best execution from such counterparty. 7 Compensation 3. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal pays Guggenheim a fee based on the assets under management of the managed portfolio as set forth in an investment sub-advisory agreement between Guggenheim and Principal. Guggenheim pays its investment professionals out of its total revenues and other sources, including the sub-advisory fees earned with respect to the portfolio. Guggenheim Portfolio Managers' compensation consists of the following elements: (i) Base Salary: the Portfolio Managers are paid a fixed base salary by Guggenheim, which is set at a level determined to be appropriate based upon the individual's experience and responsibilities; and (ii) Annual Bonus: the portfolio managers are paid a discretionary annual bonus by Guggenheim, which is based on the overall performance and profitability of Guggenheim, but not on performance of the portfolio or other accounts managed by the Portfolio Managers. The Portfolio Managers also participate in benefit plans (e.g., health, dental, life) and programs generally available to all employees of the Guggenheim. Ownership of Securities 4. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Funds Managed by Portfolio Manager Dollar Range of Securities Owned by Portfolio Manager (list each fund on its own line) the Portfolio Manager Patrick Mitchell Global Diversified Income Fund None Richard Lindquist Global Diversified Income Fund None 8 Sub-Advisor: Principal Real Estate Investors, LLC On or about October 1, 2009, add the following information to the Other Accounts Managed and Ownership of Securities tables (the information is as of as of August 31, 2009): Other Accounts Managed Number of Total Assets of the Accounts that Accounts that base Total Total Assets in base the the Advisory Fee on Number of the Accounts Advisory Fee on Performance Accounts (in $ millions) Performance (in $ millions) Marc Peterson: Global Diversified 736 million 0 0 Income Fund Registered investment companies Other pooled investment vehicles 1 51.2 million Other accounts 7 684.8 million Ownership of Securities Dollar Range of Securities Funds Managed by Portfolio Manager Owned by the Portfolio Portfolio Manager (list each fund on its own line) Manager Marc Peterson Global Diversified Income Fund none On or about October 1, 2009, add the following: Sub-Advisor: Thompson, Siegel & Walmsley LLC (TS&W) This information is as of 6/30/09 . Other Accounts Managed* Number of Total Assets of the Total Assets Accounts that Accounts that base Total in the base the the Advisory Fee on Number of Accounts (in Advisory Fee on Performance Accounts $ millions) Performance (in $ millions) Charles J. Wittmann (Chip), CFA LargeCap Value Fund I 32 1,000.2 N/A N/A Registered investment companies 1 13.7 N/A N/A Other pooled investment vehicles 1 2.6 N/A N/A Other accounts 30 983.9 N/A N/A John S. Pickler (Jack), CFA LargeCap Value Fund I 50 1,509.8 N/A N/A Registered investment companies 1 169.5 N/A N/A Other pooled investment vehicles 1 5.6 N/A N/A Other accounts 48 1,334.7 N/A N/A Horace P. Whitworth, CFA LargeCap Value Fund I 27 965.9 N/A N/A Registered investment companies N/A N/A N/A N/A Other pooled investment vehicles N/A N/A N/A N/A Other accounts 27 965.9 N/A N/A * As strategies at TS&W are managed by portfolio teams, accounts and assets may be accounted for more than once. 9 Conflicts of Interest A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. As an investment adviser and fiduciary, TS&W owes its clients an undivided duty of loyalty. TS&W recognizes that conflicts of interest are inherent in their business and accordingly have developed policies and procedures reasonably designed to detect, manage and mitigate the effects of actual or potential conflicts. Conflicts of interest that may arise in the managing the Funds investments, on the one hand, and the portfolios of TS&Ws other clients and/or accounts on the other include: Portfolio managers time and attention . Portfolio managers responsible for more than one investment strategy inherently means there may be competing interests for the portfolio managers time and attention. TS&W seeks to mitigate such competing interests by having portfolio managers focus on specific strategies all of which use the four-factor screening process. Allocation of investment opportunities . At times it is possible for identical securities to be held by more than one investment strategy. However, both positions taken in the same security and length of time that any one strategy may hold that security may vary depending on each portfolio management team. If a portfolio management team(s) identifies an investment opportunity that may be suitable for more than one portfolio or account, the portfolio management team(s) may not be able to take full advantage of that opportunity due to a partial allocation of purchase or sale orders across all eligible portfolios and accounts. TS&W seeks to mitigate this potential conflict by pre-qualifying eligible securities to ensure adequate liquidity although, in the case of partial executions, procedures are in place for allocating portfolio transactions across multiple accounts on an equitable basis. Side-by-side management . TS&W manages both long only strategies and alternative products that take long and short positions. Potential conflicts exist because the alternative products can own identical securities as TS&Ws long only strategies and may short, in certain instances, securities held in long only strategies. To mitigate these conflicts TS&W has procedures to monitor trading to ensure equity among all client accounts. Specifically, long positions taken in TS&Ws long only strategies may also be taken by all of the alternative strategies. Such trades are monitored to ensure no front running by the alternative products which may have incentive fees. The two alternative products based on the four factor screening process are prohibited from shorting of securities held in the firms primary long only strategies. One of TS&Ws alternative products, not managed by the four factor screening process, may short securities held in other long only strategies as long as the issuers common equity exceeds $10 billion in market capitalization. Incentive performance fees . TS&W recognizes conflicts of interest associated with managing accounts with different fee structures. Accounts with performance based fee structures may create inherent pressure to allocate investment opportunities having a greater potential for higher returns to those accounts with higher performance based fees. TS&Ws Code of Ethics emphasizes a strict policy prohibiting portfolio managers from placing the investment interests of one account or group of accounts above the investment interests of any other account or group of accounts. TS&W has adopted policies and procedures reasonably designed to allocate investment opportunities between the Fund and such other accounts on a fair and equitable basis. 10 Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Compensation for the TS&W Portfolio Managers of the Fund and all key investment team members is comprised of a base salary and annual discretionary performance bonus that is based on the overall success of the firm, an individuals responsibility and his/her performance versus expectations and client objectives. The level of salary and discretionary bonus is based on each associates overall contribution to achieving client objectives and success of TS&W. For the Portfolio Managers of the Fund the criteria includes investment results during all relevant time periods, investment research, demonstration of TS&W core values, and long term impact on firms economics. TS&Ws Equity Plan provides key employees the opportunity to purchase equity interest in TS&W and facilitate the awarding of equity interest as a component of long-term incentive compensation. The Equity Plan has 25 participants including the Portfolio Managers. The Equity Plan participants are committed to the long term success of TS&W and accept non-compete and non-solicit provisions for the benefit of TS&Ws clients. TS&Ws compensation strategy is to provide reasonable base salaries commensurate with an individuals responsibility and provide performance bonus awards that can exceed base salary. Additionally, there is a qualified profit sharing plan, insurance benefits for health, life, and disability and a medical reimbursement plan. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by Portfolio Manager (list each fund on its own line) the Portfolio Manager Charles J. Wittmanm LargeCap Value Fund I 0 John S. Pickler LargeCap Value Fund I 0 Horace P. Whitworth LargeCap Value Fund I 0 11 On or about September 23, 2009, add the following: Sub-Advisor: Tortoise Capital Advisors, L.L.C. This information is as of July 31, 2009. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that base Total Total Assets in base the the Advisory Fee Number of the Accounts (in Advisory Fee on on Performance Accounts $ millions) Performance (in $ millions) H. Kevin Birzer Global Diversified Income Fund Registered investment companies 6 1,757,517,843 0 Other pooled investment vehicles 1 82,750,257 1 82,750,257 Other accounts 242 558,670,972 0 Zachary A. Hamel Global Diversified Income Fund Registered investment companies 6 1,757,517,843 0 Other pooled investment vehicles 3 146,807,158 1 82,750,257 Other accounts 259 1,901,871,306 0 Kenneth P. Malvey Global Diversified Income Fund Registered investment companies 6 1,757,517,843 0 Other pooled investment vehicles 3 146,807,158 1 82,750,257 Other accounts 259 1,901,871,306 0 Terry C. Matlack Global Diversified Income Fund Registered investment companies 6 1,757,517,843 0 Other pooled investment vehicles 1 82,750,257 1 82,750,257 Other accounts 242 558,670,972 0 David J. Schulte Global Diversified Income Fund Registered investment companies 6 1,757,517,843 0 Other pooled investment vehicles 1 82,750,257 1 82,750,257 Other accounts 242 558,670,972 0 Conflicts of Interest A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Conflicts of interest may arise from the fact that Tortoise carries on substantial investment activities for other clients, in which the Fund has no interest, some of which may have investment strategies similar to the Fund. Tortoise may have financial incentives to favor certain of such accounts over the Fund. For example, Tortoise may have an incentive to allocate potentially more favorable investment opportunities to other funds and clients that pay Tortoise an incentive or performance fee. Performance and incentive fees also create the incentive to allocate potentially riskier, but potentially better performing, investments 12 to such funds and other clients in an effort to increase the incentive fee. Tortoise also may have an incentive to make investments in one fund, having the effect of increasing the value of a security in the same issuer held by another fund, which, in turn, may result in an incentive fee being paid to Tortoise by that other fund. Any of Tortoises proprietary accounts and other customer accounts may compete with the Fund for specific trades. Tortoise may give advice and recommend securities to, or buy or sell securities for, the Fund, which advice or securities may differ from advice given to, or securities recommended or bought or sold for, other accounts and customers, even though their investment objectives may be the same as, or similar to, the Funds objectives. Tortoise has written allocation policies and procedures designed to address potential conflicts of interest. For instance, when two or more clients advised by Tortoise seek to purchase or sell the same publicly traded securities, the securities actually purchased or sold will be allocated among the clients on a good faith, fair and equitable basis by Tortoise in its discretion and in accordance with the clients various investment objectives and Tortoises procedures. In some cases, this system may adversely affect the price or size of the position the Fund may obtain or sell. In other cases, the Funds ability to participate in volume transactions may produce better execution for the Fund. When possible, Tortoise combines all of the trade orders into one or more block orders, and each account participates at the average unit or share price obtained in a block order. When block orders are only partially filled, Tortoise considers a number of factors in determining how allocations are made, with the overall goal to allocate in a manner so that accounts are not preferred or disadvantaged over time. Situations may occur when the Fund could be disadvantaged because of the investment activities conducted by Tortoise for its other funds or accounts. Such situations may be based on, among other things, the following: (1) legal or internal restrictions on the combined size of positions that may be taken for the Fund or the other accounts, thereby limiting the size of the Funds position; or (2) the difficulty of liquidating an investment for the Fund or the other accounts where the market cannot absorb the sale of the combined position. To the extent that Tortoise sources and structures private investments in MLPs, certain employees of Tortoise may become aware of actions planned by MLPs, such as acquisitions, that may not be announced to the public. It is possible that the Fund could be precluded from investing in or selling securities of an MLP about which Tortoise has material, non-public information; however, it is Tortoises intention to ensure that any material, non-public information available to certain employees of Tortoise is not shared with the employees responsible for the purchase and sale of publicly traded MLP securities. The Funds investment opportunities also may be limited by affiliations of Tortoise or its affiliates with energy infrastructure companies. Tortoise permits its employees to engage in personal securities transactions. Personal securities transactions by an employee may raise a potential conflict of interest if an employee trades in a security that is considered for purchase or sale by a client. Tortoise has adopted a Code of Ethics designed to ensure that those persons at Tortoise who are responsible for developing or implementing Tortoises investment advice or who provide the investment advice to clients are not able to act thereon to the disadvantage of clients. The Code of Ethics further prohibits Tortoises personnel from using any material non-public information in securities trading. Under the Code of Ethics, personnel of Tortoise are prohibited from using for their profit any knowledge of portfolio transactions made or contemplated for any client or otherwise engage in fraudulent conduct in connection with the purchase or sale of a security sold or acquired by a client. Further, personnel are prohibited from taking advantage of an opportunity of any client for personal benefit, or taking any action inconsistent with the fiduciary obligations of Tortoise, and personnel must avoid any actual or potential conflict of interest or any abuse of their position of trust and responsibility. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, 13 how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Messrs. Birzer, Hamel, Malvey, Matlack and Schulte are full-time employees of Tortoise and receive a fixed salary for the services they provide. They are also eligible for an annual cash bonus and awards of common interests in Tortoises parent company based on Tortoises earnings and the satisfaction of certain other conditions. The earnings of Tortoise will generally increase as the aggregate assets under Tortoises management increases, including any increase in the value of the assets of the Fund. However, the compensation of portfolio managers is not directly tied to the performance of the Funds portfolio or any other client portfolios. Additional benefits received by Messrs. Birzer, Hamel, Malvey, Matlack and Schulte are normal and customary employee benefits generally available to all salaried employees. Each of Messrs. Birzer, Hamel, Malvey, Matlack and Schulte own equity interests in Tortoises parent company, and each thus benefits from increases in the net income of Tortoise. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by Portfolio Manager (list each fund on its own line) the Portfolio Manager H. Kevin Birzer Global Diversified Income Fund None Zachary A. Hamel Global Diversified Income Fund None Kenneth P. Malvey Global Diversified Income Fund None Terry C. Matlack Global Diversified Income Fund None David J. Schulte Global Diversified Income Fund None APPENDIX B  PROXY VOTING POLICIES Add the following to Appendix B 14 C LEAR B RIDGE A DVISORS P ROXY V OTING P OLICIES AND P ROCEDURES AMENDED AND RESTATED AS OF M ARCH 31, 2009 I. T YPES OF A CCOUNTS FOR W HICH C LEARBRIDGE V OTES P ROXIES II. G ENERAL G UIDELINES III. H
